        Case 1:20-cv-01624-SKO Document 3 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA DAVIS BLAND,                                  Case No. 1:20-cv-01624-SKO (PC)

12                        Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
13             v.                                          TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE
14    KEN CLARK,
                                                           45-DAY DEADLINE
15                        Defendant.
16

17            Plaintiff has not paid the $400 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19            Accordingly, the Court ORDERS Plaintiff, within 45 days of the date of service of this

20   order, to submit the attached application to proceed in forma pauperis, completed and signed, or,

21   in the alternative, pay the $400 filing fee. No requests for an extension of time will be granted

22   without a showing of good cause. Failure to comply with this order will result in dismissal of

23   this action.

24
     IT IS SO ORDERED.
25

26   Dated:     November 16, 2020                                   /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
